DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 2/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 9 and 13 have been amended.
Claim 1-17  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.
With the amendment of claims 1, 5, 9 and 13, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. McAllen et al. 428 and Noonan et al. do not teach “providing a second data set in the memory of the data network device including assigning active network component data network addresses and port identities to respective physical locations 2and assigning port identities to respective patient data sets, which identify patients such that the second data set in the memory of the data network device indicates an assignment of respective tuples of active network component data network addresses and port identities to respective physical locations and further indicates an assignment of the respective tuples of active network component data network addresses and port identities to respective patient data sets, which identify patients; with the processor of the data network device, assigning the medical device to a physical location on a basis of the received acknowledgment message and the data network address of the defined active network component and of the indicated port identity assigned to the physical location from the second data set; with the processor of the data network device, providing an assignment data set, which indicates the assignment of the medical device to the assigned physical location, with the processor of the data network device, further assigning the medical device to a patient data set on the basis the received acknowledgment message and the data network address of the defined active network component and of the indicated port identity assigned to the patient 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 9 and 16 is/are directed to the abstract idea of “providing an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0003], [0006]-[0007]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. But for the recitation of generic computer components, Applicant’s invention can be performed entirely in the mind. For example, prior to Applicant’s claimed automation, patient charts were manually updated and then placed in patient’s rooms on their hospital bed so that clinicians would have them at the defined patient’s location for review. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-17 recite an abstract idea.
Claim(s) 1, 9 and 16 is/are directed to the abstract idea of “providing an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0003], [0006]-[0007]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions
The claim(s) recite(s), in part, a method/apparatus for performing the steps of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets,” etc., that is “providing an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient,” etc. The limitation of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-17 recite an abstract idea. 
The claim(s) recite(s), in part, a method/apparatus for performing the steps of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets,” etc., that is “providing an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, medical devices, computers, networks, displays (Applicant’s Specification [0031], [0073]-[0077]), etc.) to perform steps of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, medical devices, computers, networks, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decisions indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, medical devices, computers, networks, displays, etc.). At paragraph(s) [0031], [0073]-[0077], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, medical devices, computers, networks, displays,” etc. to perform the functions of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets”, etc. The recited “processors, medical devices, computers, networks, displays,” etc. does/do not add meaningful limitations to the idea of 
Dependent claim(s) 2-8, 10-15 and 17 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
The dependent claims merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 9 and 16.

Response to Arguments
Applicant’s arguments filed 2/25/2021 with respect to claims 1-17 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/25/2021.
Applicant’s arguments filed on 2/25/2021 with respect to claims 1-17 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) McAllen et al. 428 and Noonan et al. do not render obvious the present invention because McAllen et al. 428 and Noonan et al. do not disclose “providing a second data set in the memory of the data network device including assigning active network component data network addresses and port identities to respective physical 
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of McAllen et al. 428 and Noonan et al. to the amended limitations have been found persuasive. McAllen et al. 428 and Noonan et al. do not teach “providing a second data set in the memory of the data network device including assigning active network component data network addresses and port identities to respective physical locations 2and assigning port identities to respective patient data sets, which identify patients such that the second data set in the memory of the data network device indicates an assignment of respective tuples of active network component data network addresses and port identities to respective physical locations and further indicates an assignment of the respective tuples of active network component data network addresses and port identities to respective patient data sets, which identify patients; with the processor of the data network device, assigning the medical device to a physical location on a basis of the received acknowledgment message and the data network address of the defined active network component and of the indicated port identity assigned to the physical location from the second data set; with the processor of the data network device, providing an 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (A) and (B), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 4/9/2020 and the Advisory Action mailed 6/9/2020 incorporated herein. Applicant’s argument is/are not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Parziale et al. (Reference U) disclose a TCP/IP tutorial and technical overview.
Rooney (Reference V) discloses IP address management.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626